         Case 1:21-cv-00129-MV-LF Document 10 Filed 03/16/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO



CLARENCE D. JOHNSON, JR.,

               Plaintiff,

v.                                                                   No. 1:21-cv-00129-MV-LF

ANTIDEFAMATION LEAGUE,
ACLU, TRUMP, OBAMA, BIDEN,
UNITED NATIONS, QUEEN ELIZABETH,
and KAMALA HARRIS,

               Defendants.

                MEMORANDUM OPINION AND ORDER OF DISMISSAL

        THIS MATTER comes before the Court on pro se Plaintiff’s Amended Complaint,

Doc. 8, filed February 22, 2021, and Plaintiff’s Motion to Amend Complaint, for New Judge and

to Send Documents, Doc. 9, filed March 8, 2021 (“Motion”). Plaintiff is proceeding in forma

pauperis pursuant to 28 U.S.C. § 1915.

        Plaintiff’s original Complaint was largely unintelligible. It contains words and phrases but

very few complete sentences. See Doc. 1, filed February 16, 2021. United States Magistrate Judge

Laura Fashing notified Plaintiff that his Complaint failed to state a claim upon which relief can be

granted, and granted Plaintiff leave to file an amended complaint. See Doc. 7, filed February 18,

2021.

        The Amended Complaint alleges:

        Illiegal KN95 use face mask kidnappings Covid CDC FCC Dept energy
        Enviorenmental Law Buisness Dept OSLA 1-888-614-7233 Crimes Kidnappings
        Foreign Policy axtortion charges see Angela Byers 513-421-4310 Vice President
        Kamala Harris call Dex VP (Lorrie) 1844 339 6334 ... Contact Alayne Frankson
        Wallace 212-963-4475 United States Conflict of Interest
        Case 1:21-cv-00129-MV-LF Document 10 Filed 03/16/21 Page 2 of 3




[sic] Complaint at 2-3.

       Plaintiff also filed a Motion which states:

       Motion Amend Complaint Rule 15.

       Now comes the Attorny sending Motion to Amend Complaint based in facts of the
       courts these Defendants have been sewed.

       Motion for New Judge Foreign Policy

       Now Comes the Attorny sending in motion for a new judge you need hearing +
       trials Im not on trial these Defendants need lawyers I dont have to prove anything
       to you

       Motion to Send Documents per Federal Courthouse Rules

       see Angela Byers FBI Public Corruption Treason Charges

[sic] Motion at 1-3.

       The Court denies the Motion because Plaintiff has not stated with particularity the grounds

for the relief he seeks and, except for a reference to Rule 15 of the Federal Rules of Civil Procedure,

he has not cited legal authority in support of his motion. See D.N.M.LR-Civ. 7.1(a), 7.3(a) (“A

motion . . . must cite authority in support of the legal positions advanced.”). The Court has

previously granted Plaintiff leave to file an amended complaint, and Plaintiff has filed an Amended

Complaint. Allowing Plaintiff to file a second amended complaint would be futile.

       The Court dismisses this case because the Amended Complaint fails to state a claim upon

which relief can be granted. See 28 U.S.C. § 1915(e)(2) (“the court shall dismiss the case at any

time if the court determines that . . . the action . . . fails to state a claim on which relief may be

granted”).




                                                  2
 Case 1:21-cv-00129-MV-LF Document 10 Filed 03/16/21 Page 3 of 3




IT IS ORDERED that:

(i)    Plaintiff's Motion to Amend Complaint, for New Judge and to Send Documents,

       Doc. 9, filed March 8, 2021, is DENIED.

(ii)   This case is DISMISSED without prejudice.


                                   _________________________________
                                   MARTHA VÁZQUEZ
                                   UNITED STATES DISTRICT JUDGE




                                      3
